       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 1 of 52




               UNITED STATES DISTRICT COURT
                    WESTERN DIVISION OF WASHINGTON

CLINT DIDIER, LISA THOMAS, TIM          )         NO. 20-5408
EYMAN, LAWANDA JOY HATCH,               )
DEAN WELLSFRY, PATTY DETRO,             )         FIRST AMENDED
JASON BERNICA, S. ROWAN WILSON,         )         VERIFIED COMPLAINT
BOBBI RANSIER and OTHER                 )         VIOLATION OF CIVIL RIGHTS
WASHINGTONIANS SIMILARLY                )
SITUATED,                               )         FRCP 23 CLASS ACTION
                                        )
                                        )         Jury Trial   Yes               No 
                   Plaintiffs,          )
                                        )
JAY INSLEE, in his capacity as Governor )
of the state of Washington,             )
                                        )
                   Defendant,           )
____________________________________)

                  FIRST AMENDED VERIFIED COMPLAINT FOR
                         VIOLATION OF CIVIL RIGHTS

                                INTRODUCTION

      1.    Defendant Jay Inslee has created an unacceptable tyranny in the state of

Washington in violation of the Declaration of Independence upon which this nation

USDC WAWD Didier v. Inslee - 1
                                                                        STEPHEN PIDGEON
                                                                              Attorney at Law, P.S.
                                                                   1523 132nd Street SE, Suite C350
                                                                        Everett, Washington 98208
                                                                     Stephen.pidgeon@comcast.net
                                                                                      425-347-7513
        Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 2 of 52




was constructed, in violation of the Articles and Amendments of the Constitution of

the United States, and in violation of the Constitution of the state of Washington. His

attempt to assert himself as tyrant has restricted and denied the liberty of all

Washingtonians and has violated the civil rights of the discreet class of plaintiffs

named herein.

                                      1.0 PARTIES

      2.     Clint Didier, as a class representative, is a political activist, and the

Chairman of the Franklin County Republican Party in Franklin County, Washington,

whose ability to peaceably assemble and to petition the government for redress of

grievances has been deemed nonessential, restricted, and denied, by Inslee’s

Executive Orders. Didier can fairly represent the interests of the class of politically

active members in Washingtonians similarly situated.

      3.     Lisa Thomas is a political activist in Benton County, Washington, whose

ability to peaceably assemble and to petition the government for redress of grievances

has been deemed nonessential, restricted, and denied, by Inslee’s Executive Orders.

Thomas can fairly represent the interests of the class of politically active members in

Washingtonians similarly situated.

      4.     Tim Eyman is a political activist whose ability to peaceably assemble and

to petition the government for redress of grievances has been deemed nonessential,


USDC WAWD Didier v. Inslee - 2
                                                                             STEPHEN PIDGEON
                                                                                   Attorney at Law, P.S.
                                                                        1523 132nd Street SE, Suite C350
                                                                             Everett, Washington 98208
                                                                          Stephen.pidgeon@comcast.net
                                                                                           425-347-7513
        Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 3 of 52




restricted, and denied, by Inslee’s Executive Orders, including the suspension of RCW

42.30 and RCW 42.56 (open meetings) in Inslee’s Executive Order 20-28, Open

Public Meetings Act and Public Records Act, attached hereto as Exhibit 4. Eyman

can fairly represent the interests of the class of politically active members in

Washingtonians similarly situated.

      5.     LaWanda Joy Hatch is a Wedding Designer and Planner in Franklin

County, Washington, whose ability to pursue her livelihood has been deemed

nonessential, restricted, and denied, by Inslee’s Executive Orders. Hatch can fairly

represent the interests of the business class of Washingtonians similarly situated.

      6.     Dean Wellsfry is the owner of Shakey's Pizza Parlor in Franklin County,

Washington, whose ability to pursue his livelihood has been deemed nonessential,

restricted, and denied, by Inslee’s Executive Orders. Wellsfry can fairly represent the

interests of the business class of Washingtonians similarly situated.

      7.     Patty DeTro is the owner of a Beauty Salon in Okanogan County,

Washington, whose ability to pursue her livelihood has been deemed nonessential,

restricted, and denied, by Inslee’s Executive Orders. Ditro can fairly represent the

interests of the business class of Washingtonians similarly situated.

      8.     Jason Bernica is the owner of an auto dealership in Okanogan County,

Washington, whose ability to pursue his livelihood has been deemed nonessential,


USDC WAWD Didier v. Inslee - 3
                                                                             STEPHEN PIDGEON
                                                                                   Attorney at Law, P.S.
                                                                        1523 132nd Street SE, Suite C350
                                                                             Everett, Washington 98208
                                                                          Stephen.pidgeon@comcast.net
                                                                                           425-347-7513
        Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 4 of 52




restricted, and denied, by Inslee’s Executive Orders. Bernica can fairly represent the

interests of the business class of Washingtonians similarly situated.

      9.     S. Rowan Wilson is a former contract employee for Expedia.com, an

electronic travel service whose business was deemed non-essential by the

Proclamations of Jay Inslee, and who has been deprived of her livelihood since the

entry of the Inslee Proclamations. Wilson can fairly represent the interests of the

employee class of Washingtonians similarly situated.

      10.    Bobbi Ransier is the former General Manager of Cousin’s Restaurant in

Pasco, Washington, whose job was summarily terminated by the Proclamations of Jay

Inslee, who deemed her employer as a non-essential business in Washington, and has

been deprived of her livelihood since the entry of the Inslee Proclamations. Ransier

can fairly represent the interests of the employee class of Washingtonians similarly

situated.

      11.    Jay Inslee is the Governor of the State of Washington, residing in

Thurston County, Washington, whose authority is expressly set forth and expressly

limited in the Constitution of the State of Washington, and an individual who took an

oath to perform the office of Governor of the state of Washington, pursuant to RCW

43.01.020, swearing the following oath: “I do solemnly swear (or affirm) that I will

support the Constitution of the United States and the Constitution and laws of the state


USDC WAWD Didier v. Inslee - 4
                                                                             STEPHEN PIDGEON
                                                                                   Attorney at Law, P.S.
                                                                        1523 132nd Street SE, Suite C350
                                                                             Everett, Washington 98208
                                                                          Stephen.pidgeon@comcast.net
                                                                                           425-347-7513
         Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 5 of 52




of Washington, and that I will faithfully discharge the duties of the office of (name of

office) to the best of my ability.” For purposes of 42 U.S.C. § 1983, Jay Inslee is a

government official performing discretionary functions that violates clearly

established statutory or constitutional rights of which a reasonable person would have

known.

                            2.0 JURISDICTION AND VENUE

      12.    Plaintiffs raise a federal question under 42 U.S.C. § 1983 and jurisdiction

is therefore proper pursuant to 28 U.S. Code § 1331. Defendant Inslee, acting in his

capacity as governor of the state of Washington, has denied plaintiffs:

      A.     The Privilege of the Writ of Habeas Corpus which are guaranteed under

Article 2, Section 9, clause 2, of the US Constitution, using RCW 38.08 et seq. in

violation of the Constitution of the state of Washington.

      B.     Privileges and Immunities of Citizens in the several States which are

guaranteed under Article 4, Section 2 of the US Constitution, including the liberty to

freely practice religion, to peaceably assemble at local churches and other places of

worship, to make a livelihood, to be free of deprivation of liberty including free

movement and free association, and to retain the liberty interest protected by writs of

habeas corpus.




USDC WAWD Didier v. Inslee - 5
                                                                          STEPHEN PIDGEON
                                                                                Attorney at Law, P.S.
                                                                     1523 132nd Street SE, Suite C350
                                                                          Everett, Washington 98208
                                                                       Stephen.pidgeon@comcast.net
                                                                                        425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 6 of 52




      C.     A republican form of government which is guaranteed under Article 4,

Section 4 of the US Constitution by restricting and denying by the liberty interests of

Washington citizens, including:

             (i)     Denying plaintiffs the right to attend open meetings of government

      entities making public laws.

             (ii)    Entering into treaties, alliances and confederations with other

      states in violation of Article I, Section. 10 of the US Constitution.

             (iii)   By denying plaintiffs the right to attend political rallies, and the

      right to peaceably assemble for purposes of asserting grievances against the

      government.

       D.    Rights protected under the First Amendment made applicable to the

states under the Fourteenth Amendment, including the right to peaceably assemble

(banning non-criminal gatherings), and the right to petition the government for a

redress of grievances (banning public political rallies or gatherings).

      E.     Rights protected under the Fifth Amendment, including the right to be

free of the taking of property for non-public purposes without just compensation,

including:

             (i)     Depriving Washingtonians of fundamental property interests by

      summarily terminating the businesses of persons deemed “nonessential” by the


USDC WAWD Didier v. Inslee - 6
                                                                             STEPHEN PIDGEON
                                                                                   Attorney at Law, P.S.
                                                                        1523 132nd Street SE, Suite C350
                                                                             Everett, Washington 98208
                                                                          Stephen.pidgeon@comcast.net
                                                                                           425-347-7513
      Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 7 of 52




     arbitrary and capricious whim of the governor; and by depriving them of their

     liberty interest in making a living.

     F.    Rights protected under the Fourteenth Amendment, including:

           (i)    abridging the privileges or immunities of plaintiffs who are

     citizens of the United States (suspending habeas corpus, imposing limited

     martial law when no invasion or other catastrophe exists; asserting the right to

     use military tribunals for citizens of Washington; and declaring an emergency

     when no emergency exists);

           (iv)   Depriving Washingtonians of due process, in placing persons

     without illness or a finding of illness under limited house arrest, and placing

     persons without illness or a finding of illness in quarantine, summarily closing

     businesses deemed non-essential, and otherwise restricting liberty protected

     under the US Constitution and Washington’s Constitution with no process of

     any sort – no notice, no hearing, no trial, no opportunity to confront witnesses,

     no opportunity to put on a defense, no opportunity to obtain a reasoned

     decision, and no opportunity to appeal.

           (v)    Depriving plaintiffs of equal protection of the laws by deeming

     certain Washingtonians as “essential businesses” and plaintiffs and others as

     “non-essential” even though they are similarly situated.


USDC WAWD Didier v. Inslee - 7
                                                                         STEPHEN PIDGEON
                                                                               Attorney at Law, P.S.
                                                                    1523 132nd Street SE, Suite C350
                                                                         Everett, Washington 98208
                                                                      Stephen.pidgeon@comcast.net
                                                                                       425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 8 of 52




      13.    Venue is proper pursuant to 28 U.S. Code § 1391(b)(2).

                    3.0 STATEMENT OF APPLICABLE FACTS

      14.    On March 23, 2020, defendant Inslee announced "Stay Home, Stay

Healthy" order citing authority granted to him under RCW 38.08, RCW 38.5, and

RCW 43.06.220. See Exhibit A, attached hereto, which prohibited “all people in

Washington State from leaving their homes or participating in social, spiritual and

recreational gatherings of any kind regardless of the number of participants, and all

non-essential businesses in Washington State from conducting business, within the

limitations provided herein.”

      15.    Under Executive Order 20-25, Jay Inslee ordered “into active state

service the organized militia of Washington State to include the National Guard and

the State Guard.”

      16.    Under Executive Order 20-25, Jay Inslee ordered that “[a]ll people in

Washington State shall immediately cease leaving their home or place of residence

except: (1) to conduct or participate in essential activities, and/or (2) for employment

in essential business services. This prohibition was extended until May 4, 2020

pursuant to Executive Order 20-25.1.

      17.    Under Executive Order 20-25.2, Jay Inslee amended the Executive Order

to permit recreational hunting, fishing, and boating, outdoor exercise, including


USDC WAWD Didier v. Inslee - 8
                                                                           STEPHEN PIDGEON
                                                                                 Attorney at Law, P.S.
                                                                      1523 132nd Street SE, Suite C350
                                                                           Everett, Washington 98208
                                                                        Stephen.pidgeon@comcast.net
                                                                                         425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 9 of 52




hiking, running, walking and biking, golfing, and day-use activities at public parks

and public lands, and thereafter extended “[a]ll other provisions of Proclamation 20-

25 and 20-25” to “remain in full force and effect.”

      18.    Collectively, these Executive Orders are referred to as the “Inslee

Proclamations”.

                           4.0 STATEMENT OF CLAIMS

      19.    Plaintiff Clint Didier is a person who is not ill with COVID 19and who is

the Chairman of the Franklin County Republic Party. He has been neither been able to

meet with the Franklin County Republican Party since the issuance of Inslee’s

Proclamations because of Inslee’s prohibition, nor has the Franklin County

Republican Party been able to engage in its normal course of free assembly as the

direct and proximate result of Inslee’s Proclamations. See Declaration of Clint Didier.

      20.    Plaintiff Lisa Thomas is a political activist and is a registered nurse in

both Washington and Oregon, who is not ill with COVID 19, and who has not been

able to freely engage in the practice of political assembly since the Inslee

Proclamations have taken effect, and has therefore lost a fundamental liberty interest

since the issuance of Inslee’s Proclamations as the direct and proximate result of

Inslee’s Proclamations. See Declaration of Lisa Thomas.




USDC WAWD Didier v. Inslee - 9
                                                                            STEPHEN PIDGEON
                                                                                  Attorney at Law, P.S.
                                                                       1523 132nd Street SE, Suite C350
                                                                            Everett, Washington 98208
                                                                         Stephen.pidgeon@comcast.net
                                                                                          425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 10 of 52




      21.    Plaintiff Tim Eyman is a political activist and a candidate for the office

of Governor in Washington, who is not ill with COVID 19 and whose ability to freely

assemble in the state of Washington for purposes of political speech was limited by

the Inslee Proclamations, particularly at a Bellingham Council meeting where he faced

imminent arrest, at an Edmonds council meeting where he was denied entry as a direct

and proximate result of Inslee’s Proclamations. See Declaration of Tim Eyman.

      22.    Plaintiff LaWanda Joy Hatch is a Wedding Designer and Planner in

Franklin County, Washington, who is not ill with COVID 19, and whose business was

summarily closed by Inslee’s Proclamations, being deemed non-essential by Inslee,

and was denied all aspects of due process, having received no notice, no hearing, no

adjudication, no opportunity to present witnesses on her behalf, no decision, and no

right of appeal. The termination of her livelihood was the direct and proximate result

of Inslee’s Proclamations. See Declaration of LaWanda Joy Hatch.

      23.    Plaintiff Dean Wellsfry is the owner of Shakey's Pizza Parlor in Franklin

County, Washington, who is not ill with COVID 19, and whose business was

summarily closed by Inslee’s Proclamations, being deemed non-essential by Inslee,

and was denied all aspects of due process, having received no notice, no hearing, no

adjudication, no opportunity to present witnesses on his behalf, no decision, and no




USDC WAWD Didier v. Inslee - 10
                                                                           STEPHEN PIDGEON
                                                                                 Attorney at Law, P.S.
                                                                      1523 132nd Street SE, Suite C350
                                                                           Everett, Washington 98208
                                                                        Stephen.pidgeon@comcast.net
                                                                                         425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 11 of 52




right of appeal. The termination of his business was the direct and proximate result of

Inslee’s Proclamations. See Declaration of Dean Wellsfry.

      24.    Patty Ditro is the owner of a Beauty Salon in Okanogan County,

Washington, who is not ill with COVID 19, and whose business was summarily

closed by Inslee’s Executive Order, being deemed non-essential by Inslee, and was

denied all aspects of due process, having received no notice, no hearing, no

adjudication, no opportunity to present witnesses on her behalf, no decision, and no

right of appeal. The termination of her business was the direct and proximate result of

Inslee’s Proclamations. See Declaration of Patty DeTro.

      25.    Jason Bernica is the owner of Sunrise Chevrolet, an auto dealership in

Okanogan County, Washington, who is not ill with COVID 19, whose business was

summarily closed by Inslee’s Executive Order, being deemed non-essential by Inslee,

and was denied all aspects of due process, having received no notice, no hearing, no

adjudication, no opportunity to present witnesses on his behalf, no decision, and no

right of appeal. The termination of his business was the direct and proximate result of

Inslee’s Proclamations. See Declaration of Jason Bernica.

      26.    S. Rowan Wilson is a former contract employee with Expedia.com, who

is not ill with COVID 19, whose livelihood and career were ended by the Inslee

Proclamations, when Inslee imposed restrictions on travel causing a reduction in travel


USDC WAWD Didier v. Inslee - 11
                                                                         STEPHEN PIDGEON
                                                                               Attorney at Law, P.S.
                                                                    1523 132nd Street SE, Suite C350
                                                                         Everett, Washington 98208
                                                                      Stephen.pidgeon@comcast.net
                                                                                       425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 12 of 52




of approximately ninety percent (90%). She has been denied all aspects of due

process, having received no notice, no hearing, no adjudication, no opportunity to

present witnesses on his behalf, no decision, and no right of appeal. The termination of

here livelihood was the direct and proximate result of Inslee’s Proclamations. See

Declaration of S. Rowan Wilson.

      27.    Bobbi Ransier is a former employee of Cousin’s Restaurant, who is not

ill with COVID 19, whose livelihood and career were ended by the Inslee

Proclamations, having been denied all aspects of due process, having received no

notice, no hearing, no adjudication, no opportunity to present witnesses on his behalf,

no decision, and no right of appeal. The termination of here livelihood was the direct

and proximate result of Inslee’s Proclamations. See Declaration of S. Rowan Wilson.

                               CLASS ALLEGATIONS

      28.    Plaintiffs bring this action on behalf of all Individual Class Members

pursuant to provisions of Federal Rules of Civil Procedure 23 (a), (b)(1), (b)(2) and/or

(b)(3). Fed. R. Civ. P. 23(a), (b)(1)-(3).

      29.    Didier and Individual Class Members are, as noted above, affected

persons who have lost their civil rights protected under the First, Fifth and Fourteenth

Amendments because of the shutdown ordered by the Inslee Proclamations.




USDC WAWD Didier v. Inslee - 12
                                                                          STEPHEN PIDGEON
                                                                                Attorney at Law, P.S.
                                                                     1523 132nd Street SE, Suite C350
                                                                          Everett, Washington 98208
                                                                       Stephen.pidgeon@comcast.net
                                                                                        425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 13 of 52




      30.    The class consists of all persons in Washington who satisfy each of the

following criteria:

      (a) At the time when the Proclamations became effective, they were (i)

      categorized as “non-essential” and, thus, (b) instructed to end all acts of free

      assembly protected by the First Amendment, to end all acts of petitioning the

      government for redress of grievances protected by the First Amendment.

      (b) They were deprived of liberty and property interests protected under the

      Fifth Amendment, whose property was taken without just compensation, and

      whose businesses or jobs were shut down, without due process, without notice,

      without a hearing, and without an opportunity for a review of their “non-

      essential” status under the Fourteenth Amendment; and

      (c) They were denied equal protection as protected under the Fourteenth

      Amendment, having been deemed “non-essential” by the Inslee Proclamations

      while other individuals similarly situated were deemed “essential.”

      31.    Excluded from the class are any individual, that was categorized as

“essential” according the list attached to the Governor’s Proclamation 20-25,

including all subsequent updates and revisions to the list, and thus authorized to

continue engage in acts protected under .




USDC WAWD Didier v. Inslee - 13
                                                                           STEPHEN PIDGEON
                                                                                 Attorney at Law, P.S.
                                                                      1523 132nd Street SE, Suite C350
                                                                           Everett, Washington 98208
                                                                        Stephen.pidgeon@comcast.net
                                                                                         425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 14 of 52




       32.    This class is so numerous that joinder of all members is impractical. The

class is composed tens of thousands of individuals across the state of Washington.

       33.    Plaintiff will fairly and adequately protect the interests of the class. It is

committed to litigating this matter vigorously. Plaintiff has retained counsel

experienced at handling constitutional claims against government actors, often

involving questions of substantive and procedural due process and violations of the

Takings Clause. Neither plaintiffs nor counsel for plaintiffs, has any interest that

might cause either not to pursue this action vigorously.

       34.    Class certification under Fed. R. Civ. P. 23(b)(1) is appropriate in this

action because prosecuting separate actions by or against individual class members

would create a risk of either:

       (a)    Inconsistently or varying adjudications with respect to individual class

members that would establish incompatible standards of conduct for the party

opposing class; or

       (b)    Adjudications with respect to individual class members that, as a

practical matter would be dispositive of the interests of the other members not parties

to the individual adjudications or would substantially impair or impede their ability to

protect their interests.




USDC WAWD Didier v. Inslee - 14
                                                                              STEPHEN PIDGEON
                                                                                    Attorney at Law, P.S.
                                                                         1523 132nd Street SE, Suite C350
                                                                              Everett, Washington 98208
                                                                           Stephen.pidgeon@comcast.net
                                                                                            425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 15 of 52




      35.    Class certification under Fed. R. Civ. P. 23(b)(2) is appropriate in this

action because Governor Inslee has acted on grounds that apply generally to the Class

– that is, inter alia, issuance of the Inslee Proclamations – so that final injunctive relief

or corresponding declaratory relief is appropriate respecting the class as a whole.

      36.    Class certification under Fed. R. Civ. P. 23(b)(3) is appropriate in this

action because there are numerous questions of law and fact which are common to the

Class and which predominate over any questions affecting individual members of the

Class, including, without limitation, the following:

      (a)    Whether the Inslee Proclamations created impermissible barriers to free

expression permitted under the First Amendment, and have unlawfully prevented the

same, allowing disparate treatment among others similarly situated and preventing

free and fair elections, free and fair campaigns for elections, free association of

political classes contrary to the interests of Inslee’s political class, and unlawfully

criminalizing speech and peaceable assembly.

      (b)    Whether the Inslee Proclamations affected a regulatory taking upon

businesses who were classified as “non-life sustaining” and thus instructed to halt all

business operations – ceasing all economically beneficial uses of their Physical

Location and of their Tangible Property – without providing just compensation;




USDC WAWD Didier v. Inslee - 15
                                                                             STEPHEN PIDGEON
                                                                                   Attorney at Law, P.S.
                                                                        1523 132nd Street SE, Suite C350
                                                                             Everett, Washington 98208
                                                                          Stephen.pidgeon@comcast.net
                                                                                           425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 16 of 52




      (c)    Whether they violated the substantive due process rights of affected

businesses by arbitrarily, capriciously and irrationally interfering with such

businesses’ fundamental right to use and enjoy of such their Physical Locations and

Tangible Property in such a manner that would shock the conscience; and

      (d)    Whether Inslee Proclamations violated the substantive due process rights

of affected businesses by arbitrarily, capriciously and irrationally interfering with their

fundamental Property and liberty interests without providing any procedural

safeguards, either before, during or after the government interference or deprivation.

      37.    The only individual question appears to be the amount of monetary

damage suffered because of the Inslee Proclamations – and thus, just compensation

owed – which is attributable to each Class Member.

      38.    Class certification under Fed. R. Civ. P. 23(b)(3) is also appropriate in

this action because a class action is superior to other methods for the fair and efficient

adjudication of this controversy, in that:

      (a) The critical facts and applicable questions of law are identical across all

Class Members, even though the effects of the Inslee Proclamations may be small to

some members of the Class, and establishing whether Governor Inslee’s actions were

unconstitutional is complex, such that prosecution of individual actions is impractical

and not economically feasible;


USDC WAWD Didier v. Inslee - 16
                                                                            STEPHEN PIDGEON
                                                                                  Attorney at Law, P.S.
                                                                       1523 132nd Street SE, Suite C350
                                                                            Everett, Washington 98208
                                                                         Stephen.pidgeon@comcast.net
                                                                                          425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 17 of 52




      (b) By contrast, the cumulative damages caused by the Inslee Proclamations

across all Members of the Class is substantial;

      (c) In the absence of the class action device, Plaintiffs and Class Members

would be left without a remedy for the wrongful acts alleged, and Defendants’

allegedly unconstitutional actions would be left unchallenged;

      (d) The prosecution of separate lawsuits by individual members of the class

would create the risk of inconsistent adjudications with respect to the individual class

members, which would establish incompatible standards of conduct for Governor

Inslee, making concentration of the litigation concerning this matter in this Court

desirable; and

      (e) No unusual difficulties are likely to be encountered in the management of

this action as a class-action.

                 Didier, Thomas, Eyman and Political Class Members

      39.    Plaintiffs Didier, Thomas, and Eyman bring this action on behalf of the

all Political Class Members pursuant to provisions of Federal Rules of Civil Procedure

23 (a), (b)(1), (b)(2) and/or (b)(3). Fed. R. Civ. P. 23(a), (b)(1)-(3).

      40.    Plaintiffs Didier, Thomas, and Eyman and Political Class Members are,

as noted above, politically active persons who have been deprived of their liberty




USDC WAWD Didier v. Inslee - 17
                                                                                STEPHEN PIDGEON
                                                                                      Attorney at Law, P.S.
                                                                           1523 132nd Street SE, Suite C350
                                                                                Everett, Washington 98208
                                                                             Stephen.pidgeon@comcast.net
                                                                                              425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 18 of 52




interest in peaceably assembling to express political speech in Washington as a result

of the Inslee Proclamations.

      41. The class consists of all politically active people who satisfy each of the

following criteria:

      (a) At the time when the Inslee Proclamations became effective, they were

politically active, whose ability to peaceably assemble was (i) arrested by Inslee’s

Proclamation that prohibited “all people in Washington State from leaving their

homes or participating in social, spiritual and recreational gatherings of any kind

regardless of the number of participants” and, thus, (b) instructed to cease and desist

by the Inslee Proclamations; and

      (b) As a result of the mandated shutdown, they were unable to peaceably

assemble for purposes of political speech.

      42.    Excluded from the class are (i) any politically inactive individual when

the Inslee Proclamations became effective, or (ii) any individual whose political

speech was categorized as “essential” according the list attached to Inslee’s

Proclamations, including all subsequent updates and revisions to the list, and thus

authorized to continue assembling at its Physical Location. Also excluded from the

class are all directors, officers, employees, parents, affiliates and subsidiaries, their




USDC WAWD Didier v. Inslee - 18
                                                                             STEPHEN PIDGEON
                                                                                   Attorney at Law, P.S.
                                                                        1523 132nd Street SE, Suite C350
                                                                             Everett, Washington 98208
                                                                          Stephen.pidgeon@comcast.net
                                                                                           425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 19 of 52




successors, agents, legal representatives, heirs and assigns, and any persons or entities

controlled by any excluded individual, company or entity.

      43.    This class is so numerous that joinder of all members is impractical. The

class is composed tens of thousands – and possibly hundreds of thousands – of

individual workers across the state of Washington.

      44.    As the named Plaintiffs, Didier’s, Eyman’s, and Thomas’s claims are

typical of the claims of the Political Class. All the claims are based on the same

factual and legal theories.

      45.    Didier, Eyman, and Thomas will fairly and adequately protect the

interests of the class. They are committed to litigating this matter vigorously. Didier,

Eyman, and Thomas have retained counsel experienced at handling constitutional

claims against government actors, often involving questions of substantive and

procedural due process and violations of the Takings Clause.

      Neither Didier, Eyman, and Thomas, nor their counsel, have any interest that

might cause them not to pursue this action vigorously.

      46.    Class certification under Fed. R. Civ. P. 23(b)(1) is appropriate in this

action because prosecuting separate actions by or against individual class members

would create a risk of either:




USDC WAWD Didier v. Inslee - 19
                                                                           STEPHEN PIDGEON
                                                                                 Attorney at Law, P.S.
                                                                      1523 132nd Street SE, Suite C350
                                                                           Everett, Washington 98208
                                                                        Stephen.pidgeon@comcast.net
                                                                                         425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 20 of 52




       (a)    Inconsistently or varying adjudications with respect to individual class

members that would establish incompatible standards of conduct for the party

opposing class; or

       (b) Adjudications with respect to individual class members that, as a practical

matter, would be dispositive of the interests of the other members not parties to the

individual adjudications or would substantially impair or impede their ability to

protect their interests.

       47.    Class certification under Fed. R. Civ. P. 23(b)(2) is appropriate in this

action because Governor Inslee has acted on grounds that apply generally to the

Political Class – that is, inter alia, issuance of the Inslee Proclamations – so that final

injunctive relief or corresponding declaratory relief is appropriate respecting the class

as a whole.

       48.    Class certification under Fed. R. Civ. P. 23(b)(3) is appropriate in this

action because there are numerous questions of law and fact which are common to the

Political Class and which predominate over any questions affecting individual

members of the Class, including, without limitation, the following:

       (a)    Whether the Inslee Proclamations violated the substantive due process

rights of affected individual political activists by arbitrarily, capriciously and

irrationally interfering with, inter alia, the right “on the part of its citizens to meet


USDC WAWD Didier v. Inslee - 20
                                                                               STEPHEN PIDGEON
                                                                                     Attorney at Law, P.S.
                                                                          1523 132nd Street SE, Suite C350
                                                                               Everett, Washington 98208
                                                                            Stephen.pidgeon@comcast.net
                                                                                             425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 21 of 52




peaceably for consultation in respect to public affairs and to petition for a redress of

grievances”. Hebert v. Louisiana, 272 U.S. 312, 316; Powell v. Alabama, 287 U.S.

45, 67; Grosjean v. American Press Co., supra.

      49.    The only individual question appears to be the amount of monetary

damage suffered because of the Inslee Proclamations – and thus, just compensation

owed – which is attributable to each Political Class Member.

      50.    Class certification under Fed. R. Civ. P. 23(b)(3) is also appropriate in

this action because a class action is superior to other methods for the fair and efficient

adjudication of this controversy, in that:

      (a)    The critical facts and applicable questions of law are identical across all

Political Class Members, even though the effects of the Inslee Proclamations may be

small to some members of the Class, and establishing whether Governor Inslee’s

actions were unconstitutional is complex, such that prosecution of individual actions

is impractical and not economically feasible;

      (b)    By contrast, the cumulative damages caused by the Inslee Proclamations

across all Members of the Employee Class are substantial;

      (c)    In the class action device, Didier, Eyman, and Thomas, and Political

Class Members would be left without a remedy for the wrongful acts alleged, and

Defendant’s allegedly unconstitutional actions would be left unchallenged;


USDC WAWD Didier v. Inslee - 21
                                                                            STEPHEN PIDGEON
                                                                                  Attorney at Law, P.S.
                                                                       1523 132nd Street SE, Suite C350
                                                                            Everett, Washington 98208
                                                                         Stephen.pidgeon@comcast.net
                                                                                          425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 22 of 52




      (d)    The prosecution of separate lawsuits by individual members of the class

would create the risk of inconsistent adjudications with respect to the individual class

members, which would establish incompatible standards of conduct for Governor

Inslee, making concentration of the litigation concerning this matter in this Court

desirable; and

      (e)    No unusual difficulties are likely to be encountered in the management of

this action as a class action.

                  Hatch, Wellsfry, Bernica, and Political Class Members

      51.    Plaintiffs Hatch, Wellsfry, and Bernica, bring this action on behalf of the

all Business Owner Class Members pursuant to provisions of Federal Rules of Civil

Procedure 23 (a), (b)(1), (b)(2) and/or (b)(3). Fed. R. Civ. P. 23(a), (b)(1)-(3).

      52.    Plaintiffs Hatch, Wellsfry, Bernica, and Political Class Members are, as

noted above, Business Owners whose business operations were curtailed or ended as

a result of the Inslee Proclamations.

      53.    Class certification under Fed. R. Civ. P. 23(b)(1) is appropriate in this

action because prosecuting separate actions by or against individual class members

would create a risk of either:




USDC WAWD Didier v. Inslee - 22
                                                                            STEPHEN PIDGEON
                                                                                  Attorney at Law, P.S.
                                                                       1523 132nd Street SE, Suite C350
                                                                            Everett, Washington 98208
                                                                         Stephen.pidgeon@comcast.net
                                                                                          425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 23 of 52




       (a)    Inconsistently or varying adjudications with respect to individual class

members that would establish incompatible standards of conduct for the party

opposing class; or

       (b) Adjudications with respect to individual class members that, as a practical

matter, would be dispositive of the interests of the other members not parties to the

individual adjudications or would substantially impair or impede their ability to

protect their interests.

       54.    Class certification under Fed. R. Civ. P. 23(b)(2) is appropriate in this

action because Governor Inslee has acted on grounds that apply generally to the

Business Owner Class – that is, inter alia, issuance of the Inslee Proclamations – so

that final injunctive relief or corresponding declaratory relief is appropriate respecting

the class as a whole.

       55.    Class certification under Fed. R. Civ. P. 23(b)(3) is appropriate in this

action because there are numerous questions of law and fact which are common to the

Business Owner Class and which predominate over any questions affecting individual

members of the Class, including, without limitation, the following:

       (a)    Whether the Inslee Proclamations violated the substantive due process

rights of affected individual workers by arbitrarily, capriciously and irrationally

interfering with, inter alia, the private property of the Business Owner Class, and has


USDC WAWD Didier v. Inslee - 23
                                                                            STEPHEN PIDGEON
                                                                                  Attorney at Law, P.S.
                                                                       1523 132nd Street SE, Suite C350
                                                                            Everett, Washington 98208
                                                                         Stephen.pidgeon@comcast.net
                                                                                          425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 24 of 52




burdened the Class with government regulation of their private property that is “so

onerous that its effect is tantamount to a direct appropriation or ouster—and that such

‘regulatory takings’ may be compensable under the Fifth Amendment.” Lingle, 544

U.S. at 537.

      56.      The only individual question appears to be the amount of monetary

damage suffered because of the Inslee Proclamations – and thus, just compensation

owed – which is attributable to each Employee Class Member.

      57.      Class certification under Fed. R. Civ. P. 23(b)(3) is also appropriate in

this action because a class action is superior to other methods for the fair and efficient

adjudication of this controversy, in that:

      (a)      The critical facts and applicable questions of law are identical across all

Business Owner Class Members, even though the effects of the Inslee Proclamations

may be small to some members of the Class, and establishing whether Governor

Inslee’s actions were unconstitutional is complex, such that prosecution of individual

actions is impractical and not economically feasible;

      (b)      By contrast, the cumulative damages caused by the Inslee Proclamations

across all Members of the Business Owner Class is substantial;




USDC WAWD Didier v. Inslee - 24
                                                                             STEPHEN PIDGEON
                                                                                   Attorney at Law, P.S.
                                                                        1523 132nd Street SE, Suite C350
                                                                             Everett, Washington 98208
                                                                          Stephen.pidgeon@comcast.net
                                                                                           425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 25 of 52




      (c)    In the class action device, Hatch, Wellsfry, Bernica, and Business Owner

Class Members would be left without a remedy for the wrongful acts alleged, and

Defendants’ allegedly unconstitutional actions would be left unchallenged;

      (d)    The prosecution of separate lawsuits by individual members of the class

would create the risk of inconsistent adjudications with respect to the individual class

members, which would establish incompatible standards of conduct for Governor

Inslee, making concentration of the litigation concerning this matter in this Court

desirable; and

      (e)    No unusual difficulties are likely to be encountered in the management of

this action as a class action.

                  Hatch, Wellsfry, Bernica, and Political Class Members

      58.    Plaintiffs Wilson, and Ransier, bring this action on behalf of the all

Employee Class Members pursuant to provisions of Federal Rules of Civil Procedure

23 (a), (b)(1), (b)(2) and/or (b)(3). Fed. R. Civ. P. 23(a), (b)(1)-(3).

      59.    Plaintiffs Wilson, Ransier, and Political Class Members are, as noted

above, Employee Class Members whose right to a livelihood has been deprived

because of the Inslee Proclamations.




USDC WAWD Didier v. Inslee - 25
                                                                                STEPHEN PIDGEON
                                                                                      Attorney at Law, P.S.
                                                                           1523 132nd Street SE, Suite C350
                                                                                Everett, Washington 98208
                                                                             Stephen.pidgeon@comcast.net
                                                                                              425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 26 of 52




       60.    Class certification under Fed. R. Civ. P. 23(b)(1) is appropriate in this

action because prosecuting separate actions by or against individual class members

would create a risk of either:

       (a)    Inconsistently or varying adjudications with respect to individual class

members that would establish incompatible standards of conduct for the party

opposing class; or

       (b) Adjudications with respect to individual class members that, as a practical

matter, would be dispositive of the interests of the other members not parties to the

individual adjudications or would substantially impair or impede their ability to

protect their interests.

       61.    Class certification under Fed. R. Civ. P. 23(b)(2) is appropriate in this

action because Governor Inslee has acted on grounds that apply generally to the

Employee Class – that is, inter alia, issuance of the Inslee Proclamations – so that final

injunctive relief or corresponding declaratory relief is appropriate respecting the class

as a whole.

       62.    Class certification under Fed. R. Civ. P. 23(b)(3) is appropriate in this

action because there are numerous questions of law and fact which are common to the

Employee Class and which predominate over any questions affecting individual

members of the Class, including, without limitation, the following:


USDC WAWD Didier v. Inslee - 26
                                                                            STEPHEN PIDGEON
                                                                                  Attorney at Law, P.S.
                                                                       1523 132nd Street SE, Suite C350
                                                                            Everett, Washington 98208
                                                                         Stephen.pidgeon@comcast.net
                                                                                          425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 27 of 52




      (a)    Whether the Inslee Proclamations violated the substantive due process

rights of affected individual workers by arbitrarily, capriciously and irrationally

interfering with, inter alia, the right to pursue any “lawful calling, business, or

profession [Employee Class Members] may choose” in such a manner that would

shock the conscience. Lowe v. S.E.C., 472 U.S. 181, 228 (1985) (citing Dent v. West

Virginia, 129 U.S. 114, 121-122 (1889)).

      63.    The only individual question appears to be the amount of monetary

damage suffered because of the Inslee Proclamations – and thus, just compensation

owed – which is attributable to each Employee Class Member.

      64.    Class certification under Fed. R. Civ. P. 23(b)(3) is also appropriate in

this action because a class action is superior to other methods for the fair and efficient

adjudication of this controversy, in that:

      (a)    The critical facts and applicable questions of law are identical across all

Employee Class Members, even though the effects of the COVID19 Proclamations

may be small to some members of the Class, and establishing whether Governor

Inslee’s actions were unconstitutional is complex, such that prosecution of individual

actions is impractical and not economically feasible;

      (b)    By contrast, the cumulative damages caused by the Inslee Proclamations

across all Members of the Employee Class is substantial;


USDC WAWD Didier v. Inslee - 27
                                                                             STEPHEN PIDGEON
                                                                                   Attorney at Law, P.S.
                                                                        1523 132nd Street SE, Suite C350
                                                                             Everett, Washington 98208
                                                                          Stephen.pidgeon@comcast.net
                                                                                           425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 28 of 52




      (c)    In the class action device, Wilson, Ransier, and Employee Class

Members would be left without a remedy for the wrongful acts alleged, and

Defendants’ allegedly unconstitutional actions would be left unchallenged;

      (d)    The prosecution of separate lawsuits by individual members of the class

would create the risk of inconsistent adjudications with respect to the individual class

members, which would establish incompatible standards of conduct for Governor

Inslee, making concentration of the litigation concerning this matter in this Court

desirable; and

      (e)    No unusual difficulties are likely to be encountered in the management of

this action as a class action.

                                       COUNT I
                      Plaintiffs Didier, Eyman and Thomas, and
                      Similarly Situated Political Class Members
                                           v.
                                       Defendant

      VIOLATION OF THE FREE ASSEMBLY CLAUSE OF THE FIRST
                   AMENDMENT —42 U.S.C. §1983

Inslee’s Proclamations Are an Impermissible Barrier to Expression Protected by
                             the First Amendment

      65.    Plaintiffs hereby incorporate by reference the preceding paragraphs as

though fully set forth herein.



USDC WAWD Didier v. Inslee - 28
                                                                          STEPHEN PIDGEON
                                                                                Attorney at Law, P.S.
                                                                     1523 132nd Street SE, Suite C350
                                                                          Everett, Washington 98208
                                                                       Stephen.pidgeon@comcast.net
                                                                                        425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 29 of 52




      66.    The Free Assembly clause of the First Amendment provides that

“Congress shall make no law respecting . . . or the right of the people peaceably to

assemble, and to petition the government for a redress of grievances.”

      67.    The First Amendment has been made applicable against the states by

means of the Fourteenth Amendment which provides that “[n]o state shall make or

enforce any law which shall abridge the privileges or immunities of citizens of the

United States; nor shall any state deprive any person of life, liberty, or property,

without due process of law; nor deny to any person within its jurisdiction the equal

protection of the laws.”

      68.    The First Amendment has long asserted that “[i]t is beyond debate that

freedom to engage in association for the advancement of beliefs and ideas is an

inseparable aspect of the "liberty" assured by the Due Process Clause of the

Fourteenth Amendment, which embraces freedom of speech. NAACP v. Alabama ex

rel. Patterson, 357 US 449, 460 (1958); citing Gitlow v. New York, 268 U. S. 652,

666; Palko v. Connecticut, 302 U. S. 319, 324; Cantwell v. Connecticut, 310 U. S.

296, 303; Staub v. City of Baxley, 355 U. S. 313, 321.

      69.    The First Amendment has long asserted that “[f]reedom of speech and of

the press are fundamental rights which are safeguarded by the due process clause of

the Fourteenth Amendment of the Federal Constitution.” De Jonge v. Oregon, 299 US


USDC WAWD Didier v. Inslee - 29
                                                                            STEPHEN PIDGEON
                                                                                  Attorney at Law, P.S.
                                                                       1523 132nd Street SE, Suite C350
                                                                            Everett, Washington 98208
                                                                         Stephen.pidgeon@comcast.net
                                                                                          425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 30 of 52




353, 364 (1937); citing Gitlow v. New York, supra, p. 666; Near v. Minnesota, 283

U.S. 697, 707; Grosjean v. American Press Co., 297 U.S. 233, 243, 244. The right of

peaceable assembly is a right cognate to those of free speech and free press and is

equally fundamental. As the Court said in United States v. Cruikshank, 92 U.S. 542,

552:

       The very idea of a government, republican in form, implies a right on the part of
       its citizens to meet peaceably for consultation in respect to public affairs and to
       petition for a redress of grievances. The First Amendment of the Federal
       Constitution expressly guarantees that right against abridgment by Congress.
       But explicit mention there does not argue exclusion elsewhere. For the right is
       one that cannot be denied without violating those fundamental principles of
       liberty and justice which lie at the base of all civil and political institutions, —
       principles which the Fourteenth Amendment embodies in the general terms of
       its due process clause. Hebert v. Louisiana, 272 U.S. 312, 316; Powell v.
       Alabama, 287 U.S. 45, 67; Grosjean v. American Press Co., supra.

       70.   Governor Inslee issued the COVID19 Proclamations which provided that

“[a]ll people in Washington State shall immediately cease leaving their home or place

of residence except: (1) to conduct or participate in essential activities, and/or (2) for

employment in essential business services.

       71.   The COVID 19 Proclamations’ list of essential activities did not include

the right of Didier, Eyman and Political Class Members to “peaceably to assemble,

and to petition the government for a redress of grievances.”




USDC WAWD Didier v. Inslee - 30
                                                                             STEPHEN PIDGEON
                                                                                   Attorney at Law, P.S.
                                                                        1523 132nd Street SE, Suite C350
                                                                             Everett, Washington 98208
                                                                          Stephen.pidgeon@comcast.net
                                                                                           425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 31 of 52




      72.    Governor Inslee has acted under color of state law, and the Inslee

Proclamations were issued to serve a public purpose by a duly elected state official

and his designee.

      73.    The Inslee Proclamations adversely impacted Plaintiffs and Political

Class Members’ right to peaceably assemble and to petition the government for a

redress of grievances.

      74.    During the indefinite period of shutdown, the Proclamations prohibited

all peaceable assemblies, including the right to organize candidacies to challenge the

ruling political class, the right to fund raise in public settings, and the right to organize

for purposes of political express, in violation of the First Amendment. As the Supreme

Court has long recognized, “[t]he First Amendment gives freedom of mind the same

security as freedom of conscience. Pierce v. Society of Sisters, 268 U.S. 510; Meyer v.

Nebraska, 262 U.S. 390; Prince v. Massachusetts, 321 U.S. 158. Great secular causes,

with small ones, are guarded. The grievances for redress of which the right of petition

was insured, and with it the right of assembly, are not solely religious or political

ones. And the rights of free speech and a free press are not confined to any field of

human interest. Thomas v. Collins, 323 US 516, 531 (1945).

      75.    Inslee’s Proclamations criminalize Didier, Eyman, Thomas and the

Political Class Members, making the peaceful assembly of persons a Gross


USDC WAWD Didier v. Inslee - 31
                                                                              STEPHEN PIDGEON
                                                                                    Attorney at Law, P.S.
                                                                         1523 132nd Street SE, Suite C350
                                                                              Everett, Washington 98208
                                                                           Stephen.pidgeon@comcast.net
                                                                                            425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 32 of 52




Misdemeanor under RCW 43.06.220(5). But as the Court said in De Jonge v. Oregon,

299 U.S. 353, 365, "consistently with the Federal Constitution, peaceable assembly

for lawful discussion cannot be made a crime." And "those who assist in the conduct

of such meetings cannot be branded as criminals on that score. The question, if the

rights of free speech and peaceable assembly are to be preserved, is not as to the

auspices under which the meeting is held but as to its purpose; not as to the relations

of the speakers, but whether their utterances transcend the bounds of the freedom of

speech which the Constitution protects. If the persons assembling have committed

crimes elsewhere, if they have formed or are engaged in a conspiracy against the

public peace and order, they may be prosecuted for their conspiracy or other violation

of valid laws. But it is a different matter when the State, instead of prosecuting them

for such offenses, seizes upon mere participation in a peaceable assembly and a lawful

public discussion as the basis for a criminal charge." Thomas v. Collins, 323 US 516,

539-540 (1945).

                                      COUNT II

            Plaintiffs, and Similarly Situated Business Class Members
                                          v.
                                     Defendant

          VIOLATION OF THE TAKINGS CLAUSE—42 U.S.C. §1983

 Inslee Proclamations Are an Unconstitutional Regulatory Taking of Plaintiffs’
and Business Class Members’ Property Without Just Compensation in Violation
USDC WAWD Didier v. Inslee - 32
                                                                           STEPHEN PIDGEON
                                                                                 Attorney at Law, P.S.
                                                                      1523 132nd Street SE, Suite C350
                                                                           Everett, Washington 98208
                                                                        Stephen.pidgeon@comcast.net
                                                                                         425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 33 of 52




of the Fifth Amendment’s Takings Clause as Incorporated under the Fourteenth
                                Amendment

       76.    Plaintiffs hereby incorporate by reference the preceding paragraphs as

though fully set forth herein.

       77.    The Takings Clause of the Fifth Amendment provides that private

property shall not “be taken for public use, without just compensation.” U.S. CONST.

AMEND. V.

       78.    The Takings Clause “is designed not to limit the governmental

interference with property rights per se, but rather to secure compensation in the event

of otherwise proper interference amounting to a taking.” Lingle v. Chevron U.S.A.

Inc., 544 U.S. 528, 536–37 (2005) (quoting First English Evangelical Lutheran

Church of Glendale v. County of Los Angeles, 482 U.S. 304, 315 (1987) (emphasis in

original)).

       79.    The Takings Clause bars government actors “from forcing some people

alone to bear public burdens which, in all fairness and justice, should be borne by the

public as a whole.” Armstrong v. United States, 364 U.S. 40, 49 (1960).

       80.    Governor Inslee issued the COVID19 Proclamations as a means of

slowing the spread of the novel coronavirus.




USDC WAWD Didier v. Inslee - 33
                                                                          STEPHEN PIDGEON
                                                                                Attorney at Law, P.S.
                                                                     1523 132nd Street SE, Suite C350
                                                                          Everett, Washington 98208
                                                                       Stephen.pidgeon@comcast.net
                                                                                        425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 34 of 52




      81.    Governor Inslee has acted under color of state law, and the Inslee

Proclamations were issued to serve a well-recognized public purpose by a duly elected

state official and his designee.

      82.    The Inslee Proclamations adversely impacted Plaintiffs and Business

Class Members’ use of their Tangible Property and Physical Locations to such an

extent that, at least temporarily, the Orders entirely diminished the economically

beneficial use of those Properties.

      83.    During the indefinite period of shutdown, the Proclamations prohibited

all economically beneficial and profitable uses of Plaintiffs’ Tangible Property and

Physical Location and that of other Business Class Members; save bare ownership, the

entire bundle of property rights was extinguished.

      84.    Plaintiffs and Business Class Members were not permitted to use their

Tangible Property or Physical Locations in any fashion to run their businesses;

instead, the Inslee Proclamations required Physical Locations housing “non-essential”

businesses to remain idle.

      85.    As a practical matter, the Orders prevented the affected Physical

Locations from being leased, subleased, bought, sold, or used for other purposes. The

Orders also effectively prevented the hiring of workers to use the Tangible Property

belonging to Plaintiffs and Business Class Members or to assemble and ship goods


USDC WAWD Didier v. Inslee - 34
                                                                          STEPHEN PIDGEON
                                                                                Attorney at Law, P.S.
                                                                     1523 132nd Street SE, Suite C350
                                                                          Everett, Washington 98208
                                                                       Stephen.pidgeon@comcast.net
                                                                                        425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 35 of 52




built from their inventories. Accordingly, the Inslee Proclamations interfered with the

ordinary investment expectations of Plaintiffs and Business Class Members as

property holders.

      86.    The Supreme Court “recognized that government regulation of private

property may, in some instances, be so onerous that its effect is tantamount to a direct

appropriation or ouster—and that such ‘regulatory takings’ may be compensable

under the Fifth Amendment.” Lingle, 544 U.S. at 537.

      87.    “The general rule at least is that while property may be regulated to a

certain extent, if regulation goes too far it will be recognized as a taking.”

Pennsylvania Coal Co. v. Mahon, 260 U.S. 393, 415–16 (1922).

      88.    Governor Inslee’s Inslee Proclamations “go too far” and must “be

recognized as a taking.” See id.

      89.    Otherwise, without just compensation guaranteed by the Takings Clause,

Plaintiffs and all Business Class Members similarly situated will be privately saddled

with the cost of paying for government action undertaken for the common good.

      90.    Plaintiffs and Business Class Members have suffered a complete loss of

“all economically beneficial uses” of their Property while the Inslee Proclamations

remain in effect. This complete loss constitutes a categorical taking, whether it be

Plaintiffs and Business Class Members’ inability to operate their businesses at their


USDC WAWD Didier v. Inslee - 35
                                                                            STEPHEN PIDGEON
                                                                                  Attorney at Law, P.S.
                                                                       1523 132nd Street SE, Suite C350
                                                                            Everett, Washington 98208
                                                                         Stephen.pidgeon@comcast.net
                                                                                          425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 36 of 52




Physical Locations or their inability to exercise any of their other property rights with

regard to their Tangible Property. See Lucas v. S.C. Coastal Council, 505 U.S. 1003,

1019 (1992).

      91.    Plaintiffs and all Business Class Members who are similarly situated,

have “been called upon to sacrifice all economically beneficial uses [for their

Properties] in the name of the common good, that is, to leave [their] propert[ies]

economically idle, [they] h[ave] suffered a taking.” Lucas, 505 U.S. at 1019.

      92.    In the alternative, under the framework articulated by the Supreme Court

in Penn Central, the Inslee Proclamations constitute a taking based upon “the

magnitude of [the Orders’] economic impact and the degree to which [the Orders]

interfere[] with legitimate property interests.” Lingle, 544 U.S. 528 at 540.

      93.    The Supreme Court’s analysis in Penn Central sets forth the framework

for assessing whether government action is considered a regulatory taking, identifying

“several factors that have particular significance.” Penn Central Transp. Co. v. New

York City, 438 U.S. 104, 124 (1978). On the other hand, if the regulation “fall[s] short

of eliminating all economically beneficial use, a taking nonetheless may have

occurred,” Palazzolo [v. Rhode Island], 533 U.S. [606] at 617, 121 S.Ct. 2448[, 150

L.Ed.2d 592 (2001)], and the court looks to three factors to guide its inquiry: (1) “[t]he




USDC WAWD Didier v. Inslee - 36
                                                                           STEPHEN PIDGEON
                                                                                 Attorney at Law, P.S.
                                                                      1523 132nd Street SE, Suite C350
                                                                           Everett, Washington 98208
                                                                        Stephen.pidgeon@comcast.net
                                                                                         425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 37 of 52




economic impact of the regulation on the claimant,” (2) “the extent to which the

regulation has interfered with distinct investment-backed expectations,” and (3) “the

character of the governmental action,” Penn Cent., 438 U.S. at 124, 98 S.Ct.

2646. While these factors provide “important guideposts,” “[t]he Takings Clause

requires careful examination and weighing of all the relevant

circumstances.” Palazzolo, 533 U.S. at 634, 636, 121 S.Ct. 2448 (O'Connor, J.,

concurring); see also Tahoe–Sierra, 535 U.S. at 321, 122 S.Ct. 1465 (whether a

taking has occurred “depends upon the particular circumstances of the case”); Yee

v. City of Escondido, 503 U.S. 519, 523, 112 S.Ct. 1522, 118 L.Ed.2d 153 (1992)

(regulatory takings claims “entail[ ] complex factual assessments”). Lost Tree Vill.

Corp. v. United States, 115 Fed. Cl. 219, 228 (2014) (emphasis added).

      94.    Since the onset of Governor Inslee’s COVID-19 Proclamations, Plaintiffs

and Business Class Members have not been permitted to use their Physical Locations

to operate their businesses, nor have they been allowed to use their Tangible Property

for any economically profitable use.

      95.    With less than 24 hours of notice, Governor Inslee ordered Plaintiffs and

Business Class Members to cease operations at their businesses. This is not nearly

enough time to reconfigure an ordinary small business concern to allow for productive

use of its assets when denied access to its Physical Location.


USDC WAWD Didier v. Inslee - 37
                                                                         STEPHEN PIDGEON
                                                                               Attorney at Law, P.S.
                                                                    1523 132nd Street SE, Suite C350
                                                                         Everett, Washington 98208
                                                                      Stephen.pidgeon@comcast.net
                                                                                       425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 38 of 52




      96.    Plaintiffs have ceased their operations since the Governor’s

Proclamations classified them as a “non-essential” businesses. The Governor’s

Proclamations required all other Members of the Business Class to do the same at

their respective Physical Locations.

      97.    Plaintiffs have made efforts to maintain minimal contact with its

customers and employees through practices like telecommuting – the only operations

permissible for “non-essential” businesses under the Orders.

      98.    Plaintiffs, like all Business Class Members similarly situated, have sat

almost entirely idle at the Governor’s direction.

      99.    The Governors’ Inslee Proclamations “will remain in effect until further

notice[,]” and, as a result, Plaintiffs – and all Business Class Members similarly

situated – are deprived of the value of their Tangible Property and Physical Locations

while the Orders are in effect. The Physical Locations of Plaintiffs and of other

Business Class Members are not usable for any purpose, nor can these affected

Physical Locations currently be bought, sold or leased, nor can Plaintiffs’ and

Business Class Members’ Tangible Property be used to generate income while the

Proclamations are in effect.

      100. The Inslee Proclamations have either entirely drained Plaintiffs and




USDC WAWD Didier v. Inslee - 38
                                                                          STEPHEN PIDGEON
                                                                                Attorney at Law, P.S.
                                                                     1523 132nd Street SE, Suite C350
                                                                          Everett, Washington 98208
                                                                       Stephen.pidgeon@comcast.net
                                                                                        425-347-7513
        Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 39 of 52




Business Class Members’ Property of all economic value during their pendency, or

have nearly done so; in either event, the diminution of value and government

interference caused by these Proclamations are an unconstitutional taking without just

compensation.

                                     COUNT III
             Plaintiffs, and Similarly Situated Business Class Members
                                           v.
                                      Defendants

                 SUBSTANTIVE DUE PROCESS—42 U.S.C. §1983

    Inslee’s Proclamations Deprives Plaintiffs and Business Class Members of
             Life, Liberty and/or Property without Due Process of Law
                     in Violation of the Fourteenth Amendment

        101. Plaintiffs hereby incorporate by reference the preceding paragraphs as

though fully set forth herein.

        102. Never in the modern history of the United States – even in war time – has

such a large swath of the economy of Washington been idled for so long by a

government order.

        103. Plaintiffs and Business Class Members have a protected liberty interest in

their right to live without arbitrary governmental interference, and a protected

fundamental property right to use and enjoy land in which they hold a recognized

interest (such as fee simple, or as a leasehold). See Horne, 576 U.S. 350, 135 S. Ct. at

2426.

USDC WAWD Didier v. Inslee - 39
                                                                          STEPHEN PIDGEON
                                                                                Attorney at Law, P.S.
                                                                     1523 132nd Street SE, Suite C350
                                                                          Everett, Washington 98208
                                                                       Stephen.pidgeon@comcast.net
                                                                                        425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 40 of 52




      104. The Supreme Court “ha[s] emphasized time and again that “[t]he

touchstone of due process is protection of the individual against arbitrary action of

government[.]” Cty. Of Sacramento v. Lewis, 523 U.S. 833, 845 (1998) (quoting Wolff

v. McDonnell, 418 U.S. 539, 558 (1974)).

      105. “[T]he fault [may] lie[] in a denial of fundamental procedural fairness …

or in the exercise of power without any reasonable justification in the service of a

legitimate governmental objective[.]” Id. at 845-846 (citations omitted).

      106. “‘[S]ubstantive due process’ prevents the government from engaging in

conduct that ‘shocks the conscience,’ ... or interferes with rights ‘implicit in the

concept of ordered liberty[.]’” United States v. Salerno, 481 U.S. 739, 746 (1987)

(quoting Rochin v. California, 342 U.S. 165, 172 (1952), and Palko v. Connecticut,

302 U.S. 319, 325–326 (1937)).

      107. “[T]he substantive component of the Due Process Clause is violated by

executive action only when it can properly be characterized as arbitrary, or conscience

shocking, in a constitutional sense.” Lewis, 523 U.S. at 847 (quotations omitted).

      108. The Inslee Proclamations enacted by Governor Inslee, as set forth above,

constitute arbitrary, capricious, irrational and abusive conduct which unlawfully

interferes with Plaintiffs and Business Class Members’ liberty and property interests




USDC WAWD Didier v. Inslee - 40
                                                                            STEPHEN PIDGEON
                                                                                  Attorney at Law, P.S.
                                                                       1523 132nd Street SE, Suite C350
                                                                            Everett, Washington 98208
                                                                         Stephen.pidgeon@comcast.net
                                                                                          425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 41 of 52




protected by the due process clause of the Fourteenth Amendment to the United States

Constitution.

      109. Defendants have acted under color of state law with the intent to

unlawfully deprive the Plaintiffs and Business Class Members of their liberty and

property without substantive due process in violation of the Fourteenth Amendment to

the United States Constitution.

      110. Defendants’ actions, including issuance and enforcement of the COVID-

19 Proclamations, constitute the official policy, custom, and practices of the state of

Washington.

      112. The Inslee Proclamations impinge upon Plaintiff’s use and enjoyment of

their property and separately impinges upon the use of its Tangible Property. The

same is true of the other Business Class Members with regard to their Physical

Locations and Tangible Property. Therefore, Governor Inslee has violated Plaintiffs’

and other Business Class Members’ substantive due process rights. See Nashville, C.

& St. L. Ry. v. Walters, 294 U.S. 405, 415 (1935) (concluding that state’s police power

was “subject to the constitutional limitation that it may not be exerted arbitrarily or

unreasonably,” and that such was requiring a railroad to bear the expense associated

with construction of a public road and moving train tracks accordingly).




USDC WAWD Didier v. Inslee - 41
                                                                            STEPHEN PIDGEON
                                                                                  Attorney at Law, P.S.
                                                                       1523 132nd Street SE, Suite C350
                                                                            Everett, Washington 98208
                                                                         Stephen.pidgeon@comcast.net
                                                                                          425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 42 of 52




       113. Governor Inslee implemented the Inslee Proclamations for the purpose of

preserving public health, safety, and welfare. The implementation of these

Proclamations, however, caused Plaintiffs, its employees and those similarly situated

substantial economic harm which they are being asked to privately bear for a manifest

public benefit. This is also the case for the other Business Class Members and their

corresponding Employee Class Members.

       114. The Governor’s behavior “‘shocks the conscience’ and violates the

‘decencies of civilized conduct.’” See Lewis, 523 U.S. 833, 846–47 (citations

omitted). “[I]t d[oes] not comport with traditional ideas of fair play and decency” and

therefore violates substantive due process. Breithaupt v. Abram, 352 U.S. 432, 435

(1957).

       115. Defendants’ intentional, willful, and wanton conduct ‘shocks the

conscience’ of all citizens, who fear unchecked government intrusion for arbitrary and

capricious ends – even if such ends are not ill intentioned.

       116. In depriving Plaintiffs and other Business Class Members of their liberty

and property interests without due process of law, the Defendants have acted

intentionally, willfully, wantonly, and with callous and reckless disregard for

Plaintiffs’ constitutional rights.




USDC WAWD Didier v. Inslee - 42
                                                                          STEPHEN PIDGEON
                                                                                Attorney at Law, P.S.
                                                                     1523 132nd Street SE, Suite C350
                                                                          Everett, Washington 98208
                                                                       Stephen.pidgeon@comcast.net
                                                                                        425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 43 of 52




      117. As a direct and proximate result of the COVID-19 Proclamations,

Plaintiffs and other Business Class Members have and will continue to sustain

monetary damages including loss in the value of the Tangible Property and Physical

Locations, lost revenues, profits, expenses, attorneys’ fees, and other costs incurred.

                                       COUNT IV

        Wilson, Ransier, and Similarly Situated Employee Class Members
                                        v.
                                   Defendants

                SUBSTANTIVE DUE PROCESS—42 U.S.C. §1983

 Inslee’s Proclamations Deprive Wilson, Ransier, and Employee Class Members
 of Life, Liberty and/or Property without Due Process of Law in Violation of the
                             Fourteenth Amendment

      118. Plaintiffs hereby incorporate by reference the preceding paragraphs as

though fully set forth herein.

      119. Never in the modern history of the United States – even in war time – has

such a large number of Washingtonians been ordered not to work for so long by a

government order.

      120. Wilson, Ransier, and other Employee Class Members have a protected

liberty interest in their right to pursue any “lawful calling, business, or profession

[they] may choose” free from arbitrary government interference and deprivation.




USDC WAWD Didier v. Inslee - 43
                                                                            STEPHEN PIDGEON
                                                                                  Attorney at Law, P.S.
                                                                       1523 132nd Street SE, Suite C350
                                                                            Everett, Washington 98208
                                                                         Stephen.pidgeon@comcast.net
                                                                                          425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 44 of 52




Lowe v. S.E.C., 472 U.S. 181, 228 (1985) (citing Dent v. West Virginia, 129 U.S. 114,

121-122 (1889)).

      121. The Inslee Proclamations instructed all “non-essential” businesses in

Washington to shutdown indefinitely, without providing a mechanism to alleviate the

economic harm to countless Employee Class Members – like Wilson and Ransier –

who were displaced as a result.

      122. “‘[S]ubstantive due process’ prevents the government from engaging in

conduct that ‘shocks the conscience,’ ... or interferes with rights ‘implicit in the

concept of ordered liberty[.]’” Salerno, 481 U.S. at 746 (quoting Rochin, 342 U.S. at

172, and Palko, 302 U.S. at 325–326).

      123. The Inslee Proclamations, therefore, violate Due Process by “interfere[ing]

with rights ‘implicit in the concept of ordered liberty[.]’” Id.

      124. Governor Inslee’s Proclamations interfere with the rights of Wilson,

Ransier, and all those workers similarly situated who are Employee Class Members by

arbitrarily forcing these individuals to shoulder the financial burden for Executive

Orders aimed at benefiting the public across the entire state of Washington.

      125. The forced shutdown of all “non-life sustaining” businesses caused

Wilson and Ransier to lose their jobs, their livelihood, and their reputations in the

community. The same is true of other Employee Class Members.


USDC WAWD Didier v. Inslee - 44
                                                                            STEPHEN PIDGEON
                                                                                  Attorney at Law, P.S.
                                                                       1523 132nd Street SE, Suite C350
                                                                            Everett, Washington 98208
                                                                         Stephen.pidgeon@comcast.net
                                                                                          425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 45 of 52




      126. The Governor’s COVID-19 Proclamations, not only deprived Wilson and

Ransier of their profession – their ability to earn a living – the Orders simultaneously

demanded that these workers subsidize the public health, safety and welfare of the

state of Washington. The same is true of other Employee Class Members.

      127. The Due Process Clause of the Fourteenth Amendment prohibits

Governor Inslee from demanding this hefty cost be paid by Wilson, Ransier, and other

Employee Class Members; it is intended to protect individuals from this manner of

arbitrary and irrational government interference.

      128. “[T]he substantive component of the Due Process Clause is violated by

executive action only when it can properly be characterized as arbitrary, or conscience

shocking, in a constitutional sense.” Lewis, 523 U.S. at 847 (quotations omitted).

      129. This interference by the Inslee Proclamations “‘shocks the conscience’

and violates the ‘decencies of civilized conduct.’” See Lewis, 523 U.S. 833, 846–47

(citations omitted).

      130. Allowing workers like Wilson, Ransier, and other Employee Class

Members to personally bear the cost of Governor Inslee’s Inslee Proclamations

“d[oes] not comport with traditional ideas of fair play and decency” and therefore

violates substantive due process. Breithaupt, 352 U.S. at 435.




USDC WAWD Didier v. Inslee - 45
                                                                           STEPHEN PIDGEON
                                                                                 Attorney at Law, P.S.
                                                                      1523 132nd Street SE, Suite C350
                                                                           Everett, Washington 98208
                                                                        Stephen.pidgeon@comcast.net
                                                                                         425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 46 of 52




      131. Defendants’ intentional, willful, and wanton conduct ‘shocks the

conscience’ of all citizens, who fear unchecked government intrusion for arbitrary and

capricious ends – even if such ends are not ill intentioned.

      132. In depriving the workers like Wilson, Ransier, and other Employee Class

Members of their protected liberty interests without due process of law, the

Defendants have acted intentionally, willfully, wantonly, and with callous and

reckless disregard for the constitutional rights Employee Class Members.

      133. As a direct and proximate result of the COVID-19 Proclamations, Wilson,

Ransier, and other Employee Class Members have and shall continue to sustain

monetary damages including loss in the value of their livelihoods, attorneys’ fees, and

other costs incurred.

                                      COUNT V

              Hatch, and Similarly Situated Business Class Members
                                        v.
                                   Defendants

                PROCEDURAL DUE PROCESS—42 U.S.C. §1983

        Inslee’s Proclamations Deprive Hatch, Wellsfry and Business Class
    Members of Life, Liberty and/or Property without Due Process of Law in
                   Violation of the Fourteenth Amendment

      134. Plaintiffs hereby incorporate by reference the preceding paragraphs as

though fully set forth herein.


USDC WAWD Didier v. Inslee - 46
                                                                         STEPHEN PIDGEON
                                                                               Attorney at Law, P.S.
                                                                    1523 132nd Street SE, Suite C350
                                                                         Everett, Washington 98208
                                                                      Stephen.pidgeon@comcast.net
                                                                                       425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 47 of 52




      135. Hatch, Wellsfry, and Business Class Members have a protected

fundamental property right to use and enjoy land in which they hold a recognized

interest (such as fee simple, or as a leasehold). See Horne, 576 U.S. 350, 135 S. Ct. at

2426. 159. Under the Fourteenth Amendment, government actors must provide

adequate due process procedures before or after divesting citizens of fundamental

rights, which includes the property rights linked to the Physical Locations of Hatch

and Business Class Members. Logan v. Zimmerman Brush Co., 455 U.S. 422, 432-33

(1982); Vitek v. Jones, 445 U.S. 480, 495-96 (1980); Tillman v. Lebanon County

Correctional Facility, 221 F.3d 410, 421 (3rd Cir. 2000).

      136. A claim involving procedural due process is evaluated by weighing “the

private interest affected by the governmental action and the value of additional

procedural safeguards” against “the fiscal and administrative burdens that additional

procedures would impose on the government.” Rogin v. Bensalem Township, 616 F.2d

680, 694 (3rd Cir. 1980).

      137. In conducting this procedural due process evaluation, this court should

consider whether the following have been provided Hatch, Wellsfry, and other

Business Class Members: (1) notice; (2) a neutral arbiter; (3) an opportunity to make

an oral presentation; (4) a means of presenting evidence; (5) an opportunity to cross-




USDC WAWD Didier v. Inslee - 47
                                                                          STEPHEN PIDGEON
                                                                                Attorney at Law, P.S.
                                                                     1523 132nd Street SE, Suite C350
                                                                          Everett, Washington 98208
                                                                       Stephen.pidgeon@comcast.net
                                                                                        425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 48 of 52




examine witnesses and respond to evidence; (6) the right to representation by counsel;

and (7) a decision based on the record complete with reasoning for the result. Id.

       138. The exigent nature of the circumstances surrounding the alleged

pandemic likely justify the need for quick action; however, the current exigencies do

not allow Governor Inslee to permanently disregard the guaranteed safeguards of Due

Process – especially when the fundament property rights of Business Class Members

are at stake.

       139. The Inslee Proclamations do not provide any procedural Due Process

protections for Hatch, Wellsfry, and other Business Class Members who have been

forced to standby as they have been divested of their Tangible Property and Physical

Locations.

       140. The Governor has not created a meaningful mechanism to challenge his

determinations as to whether a particular business ought to be permitted to operate

their Physical Location – not prior to the deprivation, nor after (or during) the

deprivation.

                               PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs demand judgment in their favor, against Defendant,

and seek relief for:




USDC WAWD Didier v. Inslee - 48
                                                                           STEPHEN PIDGEON
                                                                                 Attorney at Law, P.S.
                                                                      1523 132nd Street SE, Suite C350
                                                                           Everett, Washington 98208
                                                                        Stephen.pidgeon@comcast.net
                                                                                         425-347-7513
        Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 49 of 52




  (1)     Compensatory damages adequate to satisfy Didier, Thomas, Eyman, and

          Political Class Members in the amount owed as just compensation for the

          deprivation of the right to peaceably assemble and to seek a redress of

          grievances protected under the First Amendment;

  (2)     Compensatory damages adequate to satisfy Hatch, Wellsfry, and Business

          Class Members in the amount owed as just compensation for the regulatory

          taking of their Physical Location and Tangible Property;

  (3)     Compensatory damages adequate to satisfy Wilson, Ransier, and Employee

          Class Members in the amount owed for Defendants’ violations of the Due

          Process Clause of the Fourteenth Amendment;

  (4)     Compensatory damages adequate to satisfy Hatch, Wellsfry, and Business

          Class Members in the amount owed for Defendants’ violations of the Due

          Process Clause of the Fourteenth Amendment;

  (5)     Punitive damages;

  (6)     A declaratory judgment that issuance and enforcement of the Inslee

          Proclamations are an unconstitutional taking without just compensation,

          under the Fifth and Fourteenth Amendment;

  (7)     A permanent injunction to prohibit Defendant from enforcing the Inslee

          Proclamations;


USDC WAWD Didier v. Inslee - 49
                                                                          STEPHEN PIDGEON
                                                                                Attorney at Law, P.S.
                                                                     1523 132nd Street SE, Suite C350
                                                                          Everett, Washington 98208
                                                                       Stephen.pidgeon@comcast.net
                                                                                        425-347-7513
        Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 50 of 52




  (8)      An award of costs and expenses, including reasonable attorneys’ fees under

           42 U.S.C. § 1988; and

  (9)      Such other and further relief as this Court deems appropriate.

        Respectfully submitted this 18th day of May 2020.


                                                     // Stephen Pidgeon
                                                     Stephen Pidgeon, WSBA #25265
                                                     Attorney at Law, P.S.
                                                     1523 132nd Street SE
                                                     Suite C-350
                                                     Everett, Washington 98208
                                                     (425)347-7513




USDC WAWD Didier v. Inslee - 50
                                                                            STEPHEN PIDGEON
                                                                                Attorney at Law, P.S.
                                                                     1523 132nd Street SE, Suite C350
                                                                          Everett, Washington 98208
                                                                       Stephen.pidgeon@comcast.net
                                                                                        425-347-7513
       Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 51 of 52




                       Verification, Certification, and Closing

      Under Federal Rule of Civil Procedure 11, by signing below, I certify to the

best of my knowledge, information, and belief that this First Amended Complaint: (1)

is not being presented for an improper purpose, such as to harass, cause unnecessary

delay, or needlessly increase the cost of litigation; (2) is supported by existing law or

by a nonfrivolous argument for extending, modifying, or reversing existing law; (3)

the factual contentions have evidentiary support or, if specifically so identified, will

likely have evidentiary support after a reasonable opportunity for further investigation

or discovery; and (4) the complaint otherwise complies with the requirements of

Federal Rule of Civil Procedure 11.


__________________________, Signed in _________________, WA ___/___/2020.
Clint Didier


__________________________, Signed in _________________, WA ___/___/2020.
Lisa Thomas


__________________________, Signed in _________________, WA ___/___/2020.
Tim Eyman


__________________________, Signed in _________________, WA ___/___/2020.
LaWanda Joy Hatch




USDC WAWD Didier v. Inslee - 51
                                                                            STEPHEN PIDGEON
                                                                                  Attorney at Law, P.S.
                                                                       1523 132nd Street SE, Suite C350
                                                                            Everett, Washington 98208
                                                                         Stephen.pidgeon@comcast.net
                                                                                          425-347-7513
      Case 3:20-cv-05408-BHS Document 13 Filed 05/18/20 Page 52 of 52




__________________________, Signed in _________________, WA ___/___/2020.
Dean Wellsfry


__________________________, Signed in _________________, WA ___/___/2020.
Patty DeTro


__________________________, Signed in _________________, WA ___/___/2020.
Jason Bernica


__________________________, Signed in _________________, WA ___/___/2020.
S. Rowan Wilson


__________________________, Signed in _________________, WA ___/___/2020.
Bobbi Ransier




USDC WAWD Didier v. Inslee - 52
                                                                  STEPHEN PIDGEON
                                                                        Attorney at Law, P.S.
                                                             1523 132nd Street SE, Suite C350
                                                                  Everett, Washington 98208
                                                               Stephen.pidgeon@comcast.net
                                                                                425-347-7513
